Endicott, J.
This case comes before us on exceptions by both plaintiff and defendant. The presiding judge ruled that the plaintiff could recover for goods sold by the weights and measures used by him, to which ruling the defendant excepts on the ground that the weights and measures were not sealed according to law. He also ruled that the plaintiff could not legally sell oats and meal by the bag, to which ruling the plaintiff excepts. We think both rulings correct.
1. By St. 1870, c. 218, no sale by weights and measures is illegal, except when a person uses weights and measures after the sealer has demanded to test them and been refused, or when, having been tested, they are found by him to be incorrect, and stamped “ condemned.” In either case, the party using is liable to the penalty for using false weights and measures. Ho other penalty is provided by the statute. Without considering the question, how far the plaintiff had complied with the statute, as the weights and measures used by him did not come within either of the above provisions, the sales were not illegal. Ritchie v. Boynton, ante, 431.
2. By Gen. Sts. c. 49, § 63, in all contracts for the sale and delivery of oats and meal, “ the same shall be bargained for and sold by the bushel.” Section 64 provides that a bushel of oats ¿hall be thirty-two pounds, and a bushel of meal fifty pounds. *435The statute does not in terms prohibit other sales, or attach a penalty to the violation of this provision. But it does in terms direct and prescribe in what mode the contract for the sale and delivery of oats and meal shall be made : that they shall be bargained for and sold by the bushel. Not following this direction is equivalent to disobeying a prohibition. Miller v. Post, 1 Allen, 434. This form of contract is enacted for the benefit of the buyer, and is the legal mode of selling such commodities. The case finds that the plaintiff did not follow the direction of the statute in his sales. Having bought meal and oats himself by the bag, without opening or weighing he sold them to the defendant. The mode of sale being prescribed, it was illegal to disregard it, and he cannot recover for the articles so sold. Both the plaintiff’s and the defendant’s
Exception,s overruled.